DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15, 30-33 which are directed to at least one of non-elected Invention without traverse. Accordingly, claims 9-15, 30-33 have been cancelled.
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9-15 and 30-33: (Canceled).
Allowable Subject Matter
Claims 21-29, 34-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 21 and 41, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a method, comprising: a doped polysilicon layer overlying an un-doped polysilicon layer, and a top contact to direct current flow within the doped polysilicon layer along a length of the stacked polysilicon resistor; forming sidewall spacers in contact with the un-doped polysilicon layer.
With respect to claim 34, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a method, comprising: the doped layer overlying an un-doped layer of the polysilicon resistor structure; forming sidewall spacers in contact with the un-doped layer of the polysilicon resistor structure; and forming a top contact to direct current flow within the doped polysilicon layer along a length of the polysilicon resistor structure.
Claims 22-29, 35-40 and 42-44 are allowed because of their dependency to the allowed base claims 21, 34, 41 respectively.

Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818